DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 20.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the display panel includes a first pixel including a first pixel electrode, a second pixel including a second pixel electrode larger than the first pixel electrode, and… the second pixel and the first transparent wiring line are arranged in an area superposed on the detection element or the projection element,” in combination with all other limitations in claim 20.
Claims 21-27 are allowable due to dependency to claim 20.
US 20190146146 A1 to Nakajima for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 20.  Specifically, Nakajima discloses various limitations of base claim 20: an electronic equipment comprising: a display panel including a display portion (See Fig. 5 liquid crystal panel 30); a polarizer superposed on the display portion (See Fig. 5 polarizer 211); a detection element superposed on the display panel (para 28) and the polarizer to detect infrared rays through the display panel and the polarizer (See Fig. 5 and para 28).  In addition, US 20180307270 A1 to Pantel et al. discloses a projection element superposed on the liquid crystal panel and the polarizer to project infrared rays toward the liquid crystal panel and the polarizer (at least Fig. 1 para 60).  Further US 20160370661 A1 to Ono discloses a common electrode opposed to the first pixel electrode and the second pixel electrode (Fig. 4 common electrode CIT), a first metal wiring line connects to the first pixel, and a first transparent wiring line connects to the second pixel (See Fig. 2 DL and GL).
  However, Nakajima, Pantel and Ono do not disclose that “the display panel includes a first pixel including a first pixel electrode, a second pixel including a second pixel electrode larger than the first pixel electrode, and the second pixel and the first transparent wiring line are arranged in an area superposed on the detection element or the projection element.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 20.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/            Primary Examiner, Art Unit 2871